Exhibit LIMITED PARTNERSHIP AGREEMENT OF MXL REALTY, LP A Pennsylvania Limited Partnership TABLE OF CONTENTS Page ARTICLE 1 - DEFINITIONS 1 1.1 Definitions 1 ARTICLE 2 - FORMATION AND PURPOSE 7 2.1 Formation 7 2.2 Name 8 2.3 Principal Place of Business 8 2.4 Purposes 8 2.5 Other Qualifications 8 ARTICLE 3 - CAPITAL CONTRIBUTIONS 8 3.1 Capital Contribution of the General Partner 8 3.2 Capital Contributions of Limited Partners; Bank Guaranties 8 3.3 Capital Accounts 8 3.4 No Return of or Interest on Capital; No Partition 9 3.5 Additional Capital Contributions and Personal Guaranties 9 3.6 Partnership Interests 9 ARTICLE 4 - DISTRIBUTIONS TO PARTNERS AND ALLOCATIONS OF PROFITS AND LOSSES 9 4.1 Profits and Losses 9 4.2 Distributions 10 4.3 Special Allocations 11 4.4 Curative Allocations 12 4.5 Tax Allocations:Code Section 704(c) 13 4.6 Miscellaneous 13 4.7 Establishment of Reserve 14 4.8 Amounts Withheld 14 ARTICLE 5 - MANAGEMENT 14 5.1 Rights and Duties of Partners 14 5.2 Fiduciary Duties of the General Partner 14 5.3 Power of the General Partner 14 5.4 Exculpation 15 5.5 Partnership Indemnification of the General Partner 15 5.6 Holding of Property 15 5.7 Right to Rely on General Partner 15 5.8 Loans 16 5.9 General Partner Fee 16 ARTICLE 6 - RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS 17 6.1 Liability of Partners 17 6.2 Voting Rights 17 6.3 Partnership Meetings 17 6.4 Partner A Approval of Certain Matters 18 6.5 Super-Majority Approval of Certain Matters 19 6.6 Voting on Amendments 20 6.7 Covenant Not to Withdraw 20 -i- 6.8 Covenant Not to Compete 20 ARTICLE 7 - ACCOUNTING 20 7.1 Books and Records 20 7.2 Fiscal Year 21 7.3 Tax and Financial Reports 21 7.4 Partnership’s Accountant 21 7.5 Tax Matters Partner 21 7.6 Federal Income Tax Elections 22 ARTICLE 8 - TERM AND DISSOLUTION 22 8.1 Term 22 8.2 Events Causing Termination 22 8.3 Actions, Death, etc., of Limited Partners 22 8.4 Distribution in Case of Termination 23 8.5 Rights of Partners on Liquidation 23 ARTICLE 9 - TRANSFER OF PARTNERSHIP INTERESTS 23 9.1 Transfer of Interests Generally 23 9.2 Permissible Transfers 25 9.3 Acquisition of an Interest Conveyed to Another Without Authority 26 9.4 Indemnity 26 9.5 Right of First Refusal 27 9.6 Required Transfers 28 9.7 Restrictions 29 ARTICLE 10 - TAG ALONG RIGHTS 29 10.1 Notice 29 10.2 Acceptance 30 10.3 Closing 30 10.4 Holding Period 30 10.5 Records 30 10.6 Limitations 31 ARTICLE 11 - REGISTRATION RIGHTS 31 11.1 Notice 31 11.2 Underwritten Offering 31 11.3 Termination 32 11.4 Expenses 32 11.5 Registration 32 11.6 Condition Precedent 33 11.7 Violations 33 ARTICLE 12 - REMOVAL, RESIGNATION OF GENERAL PARTNER, SUCCESSOR GENERAL PARTNER 35 12.1 Involuntary Removal of a General Partner 35 12.2 Resignation of a General Partner 36 12.3 Sole Remaining General Partner 36 12.4 Status of Former General Partner 36 ARTICLE 13 - GENERAL PROVISIONS 36 13.1 Power of Attorney 36 13.2 Binding Effect and Benefit of This Agreement 37 -ii- 13.3 Certificates, etc 37 13.4 Notices, etc 37 13.5 Integration; Termination 37 13.6 Interpretation 37 13.7 Counterparts 38 13.8 Severability of Provisions 38 13.9 Calculations and Computations 38 13.10 Matters Relating to Disputes 38 -iii- LIMITED PARTNERSHIP AGREEMENT OF MXL REALTY, LP THIS LIMITED PARTNERSHIP AGREEMENT is made as of June 16, 2008, by and between MXL GP, LLC, a Pennsylvania limited liability company, as the general partner and the undersigned Limited Partners.The General Partner and each Limited Partner are sometimes referred to hereinafter individually as a “Partner” and collectively as the “Partners.” Background The Partners have created a limited partnership under the Act, with the intent of purchasing the “Rohrerstown Road Real Estate”, as hereinafter defined.The Partnership will own, operate, lease, and otherwise deal with the Rohrerstown Road Real Estate. This Agreement provides for, among other matters, the management of the business of the Partnership, the allocation of profits and losses and the distribution of cash among the Partners, the entry of new Partners into the Partnership, the exit of Partners from the Partnership, the respective rights, obligations, duties and interests of the Partners relative to each other and to the Partnership, and sets forth their mutual understandings, rights and obligations regarding the foregoing and the other matters contained herein. NOW, THEREFORE, in consideration of the mutual promises and covenants herein and intending to be legally bound, the parties hereto agree as follows: ARTICLE 1DEFINITIONS 1.1Definitions.For purposes of this Agreement, the following terms shall have the meanings set forth below, except as otherwise specified or as the context may otherwise require: “Act” shall mean the Pennsylvania Revised Uniform Limited Partnership Act, as amended from time to time. “Adjusted Capital Account Deficit” shall mean with respect to any Partner, the deficit balance, if any, in such Partner’s Capital Account as of the end of the relevant fiscal year, after giving effect to the following adjustments:(i) credit to such Capital Account any amounts which such Partner is obligated to restore or is deemed to be obligated to restore pursuant to Treasury Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5), and (ii) debit to such Capital Account the items described in Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6) of the Regulations.The foregoing definition of Adjusted Capital Account Deficit is intended to comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted consistently therewith. - 1 - “Affiliate” shall have the meaning set forth in Rule 12b-2 of the regulations promulgated under the Exchange Act and shall also include the heirs and legal representatives of any non-corporate Party. “Agreement” shall mean this Limited Partnership Agreement of the Partnership, as amended from time to time. “Bank Agreement” shall mean the Credit Agreements dated June 19, 2008 by and between the Buyer Entities and Union National Community Bank, as amended from time to time. “Bankruptcy” shall mean (i) the entry of an order for relief by a court having jurisdiction in respect of a Person in an involuntary proceeding under any applicable bankruptcy, insolvency or other similar law now or hereafter in effect, or the appointment of a receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar official) of a Person or for any substantial part of such Person’s property or the entry of an order for the winding up or liquidation of its affairs, which decree or order remains unstayed and in effect for a period of ninety (90) consecutive days, (ii) the commencement by a Person of a voluntary proceeding under any applicable bankruptcy, insolvency or other similar law now or hereafter in effect, or consent to the entry of an order for relief in an involuntary case under any such law, or consent to the appointment or taking possession by a receiver, liquidator, assignee, case under any such law, or consent to the appointment or taking possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar official) of a Person or for any substantial part of its property, or any general assignment by a Person for the benefit of creditors, or (iii) the attachment by a creditor of a Person’s interest in the
